     Case: 3:19-cv-00251-SA-JMV Doc #: 27 Filed: 03/22/21 1 of 5 PageID #: 1350




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

WILLIE EARL CURRY                                                                    PLAINTIFF

V.                                                   CIVIL ACTION NO.: 3:19-CV-251-SA-JMV

ROGER SETTLEMIRES and
ATTORNEY GENERAL JIM HOOD                                                      RESPONDENTS

                                               ORDER

       The Petitioner, Willie Earl Curry, initiated this action by filing his Petition for Writ of

Habeas Corpus [1] on November 12, 2019. The Respondents filed a Motion to Dismiss [5] on

April 20, 2020. On January 26, 2021, Magistrate Judge Virden entered a Report and

Recommendation [22], wherein she recommended that the Respondents’ Motion [5] be granted

and the Petition be dismissed. Curry has filed an Objection [25], which has now been fully

briefed. The Court is prepared to rule.

                                          Standard of Review

       “Where objections to a report and recommendation have been filed, a court must conduct

a ‘de novo review of those portions of the . . . report and recommendation to which the

Defendants specifically raised objections. With respect to those portions of the report and

recommendation to which no objections were raised, the Court need only satisfy itself that there

is no plain error on the face of the record.’” Anderson v. Morris, 2017 WL 4335017, *1 (N.D.

Miss. Sept. 29, 2017) (quoting Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D.

Tex. 2009)) (additional citation omitted). But “frivolous, conclusive, or general objections need

not be considered by the district court.” Id. (quoting Battle v. U.S. Parole Comm’n, 834 F.2d

419, 421 (5th Cir. 1987)).
     Case: 3:19-cv-00251-SA-JMV Doc #: 27 Filed: 03/22/21 2 of 5 PageID #: 1351




                                      Analysis and Discussion

       In the Report and Recommendation [22], after setting forth the factual and procedural

background of this case in great detail, Magistrate Judge Virden determined that the one-year

statute of limitations set forth in the Anti-Terrorism and Effective Death Penalty Act of 1996 (the

“AEDPA”), which is codified at 28 U.S.C. § 2244, is applicable, barring Curry’s request for

habeas relief. Curry objects to the Report and Recommendation [22]. In his Objection [25],

Curry again asserts, as he did in response to the State’s Motion [5], that he was improperly

sentenced as a habitual offender pursuant to Mississippi Code Section 99-19-81. The Petitioner

attached to his Objection [25] a memorandum on letterhead from the Offender Management

Division of the Nevada Department of Corrections. See Objection [25], Exh. 1. The

memorandum lists Willie Curry as the “subject” and provides a “date of incarceration” of

January 23, 1989 and a “discharge movement date” of December 22, 1996. Curry asserts that the

memorandum establishes that he was in custody at the time of the prior offenses that were

utilized to qualify him as a habitual offender and that he therefore could not possibly have

committed those offenses. He consequently contends that the “fundamental miscarriage of

justice” exception to the procedural bar of the AEDPA is applicable, therefore permitting him to

proceed to the merits of his claim.

       In pertinent part, the AEDPA provides:

       (d)(1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State court.
       The limitation period shall run from the latest of—
            (A) the date on which the judgment became final by the conclusion of
            direct review or the expiration of the time for seeking such review;
            (B) the date on which the impediment to filing an application created by
            State action in violation of the Constitution or laws of the United States
            is removed, if the applicant was prevented from filing by such State
            action;

                                                2
     Case: 3:19-cv-00251-SA-JMV Doc #: 27 Filed: 03/22/21 3 of 5 PageID #: 1352




            (C) the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly recognized
            by the Supreme Court and made retroactively applicable to cases on
            collateral review; or
            (D) the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of due
            diligence.

28 U.S.C. § 2244(d)(1).

       Curry does not dispute that the present Petition [1] was filed beyond the time period

allotted by the above-referenced language of the AEDPA. However, he asserts that he should

nevertheless be permitted to proceed pursuant to the “fundamental miscarriage of justice”

exception to the AEDPA.

       The “fundamental miscarriage of justice” or “actual innocence” exception “is grounded

in the ‘equitable discretion’ of habeas courts to see that federal constitutional errors do not result

in the incarceration of innocent persons.” U.S. v. Jones, 758 F.3d 579, 583 (4th Cir. 2014)

(quoting Herrera v. Collins, 506 U.S. 390, 404, 113 S. Ct. 853, 122 L. Ed. 2d 203 (1993)). As

Curry candidly admits, the Supreme Court has previously held that “[t]he miscarriage of justice

exception . . . applies to a severely confined category: cases in which new evidence shows ‘it is

more likely than not that no reasonable juror would have convicted the petitioner.’” McQuiggin

v. Perkins, 569 U.S. 383, 394-95, 133 S. Ct. 1924, 185 L. Ed. 2d 1019 (2013) (quoting Schlup v.

Delo, 513 U.S. 298, 329, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995)). “The [actual innocence]

gateway should open only when a petition presents evidence of innocence so strong that a court

cannot have confidence in the outcome of the trial[.]” Id. (citation omitted). The Supreme Court,

recognizing that claims of actual innocence are rare, has specifically noted that “[t]o be credible,

such a claim requires petitioner to support his allegations of constitutional error with new reliable



                                                  3
     Case: 3:19-cv-00251-SA-JMV Doc #: 27 Filed: 03/22/21 4 of 5 PageID #: 1353




evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324.

       In his Objection [25], after emphasizing the memorandum received from the Nevada

Department of Corrections, Curry asserts that “[h]ad [he] had sufficient counsel in the previous

proceedings, [his] counsel would have been able to argue the prior felony convictions presented

by the State were of another individual and not Willie Earl Curry in this action. Counsel during

the sentencing proceedings would have been able to realize that there was an objection to be

made.” [25], p. 2. Despite Curry’s assertion on this point, the State correctly points out that

Curry’s trial counsel actually did object on this issue at his sentencing hearing—that objection,

however, was overruled after the trial court accepted documentation, heard testimony, and heard

arguments from both sides. See State Court Record [6], Volume 6, p. 495-529. The Court

therefore rejects Curry’s assertion on that point, as it is simply factually inaccurate.

       Regarding the memorandum from the Nevada Department of Corrections, the State first

contends that it should not be considered due to the untimely nature which Curry has come

forward with it. See Finley v. Johnson, 243 F.3d 215, 219 n. 3 (5th Cir. 2001) (“We have held

that issues raised for the first time in objections to the report of a magistrate judge are not

properly before the district judge.”) (citing U.S. v. Armstrong, 951 F.2d 626, 630 (5th Cir.

1992)). The Court recognizes the fact that Curry only filed the memorandum for the first time

when he filed the present Objection [25]. Even setting aside that deficiency, however, the Court

finds that the memorandum does not justify the relief Curry requests. As noted above, the

memorandum lists Willie Curry as the “subject,” provides a “date of incarceration” of January

23, 1989, and provides a “discharge movement date” of December 22, 1996. Importantly, it does

not list any other identifying information, such as Curry’s date of birth or social security number.

                                                  4
     Case: 3:19-cv-00251-SA-JMV Doc #: 27 Filed: 03/22/21 5 of 5 PageID #: 1354




Thus, other than appearing to be a certified document, it provides no further support for Curry’s

contention than did the letter considered by Magistrate Judge Virden. This Court finds that the

memorandum provided by Curry is insufficient to clear the high hurdle of the “actual innocence”

exception to the AEDPA, particularly when considered in light of the fact that this underlying

issue was argued and rejected by the trial court at sentencing.1

        Ultimately, as noted above, the “actual innocence” exception to the AEDPA’s one-year

statute of limitations is extremely narrow. The Court, having reviewed the record and applying a

de novo standard of review, finds that the exception is inapplicable in this case and the one-year

limitation period is controlling. Because Curry failed to comply with that procedural

requirement, the present Petition [1] was untimely filed and therefore must be dismissed.2

                                               Conclusion

        For the reasons stated, the Petitioner’s Objection [25] is OVERRULED. The Magistrate

Judge’s Report and Recommendation [22] is hereby ADOPTED IN FULL. The Motion to

Dismiss [5] is GRANTED. This CASE is CLOSED.

        SO ORDERED, this the 22nd day of March, 2021.



                                                 /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT COURT JUDGE




1
  Curry also makes a brief reference in his Objection [25] to the State’s purported failure to exhaust
efforts to collect sufficient evidence as to his identity concerning the prior convictions. However, Curry
provides no authority to support this argument. The record reflects that the discrepancies in dates of birth
and social security numbers were addressed by the trial court, and testimony was provided to explain the
discrepancies. Curry has provided nothing to establish that the State intentionally misled the trial court,
and this Court rejects that assertion.
2
  As to the other issues addressed in the Report and Recommendation [22] to which Curry did not object,
the Court has reviewed the record and Magistrate Judge’s findings and is satisfied that there is no plain
error. See Anderson, 2017 WL 4335017 at *1.
                                                         5
